                    Case 3:19-cr-00263-KAD Document 34 Filed 11/06/19 Page 1 of 1
AO 106 (Rev 04/ 10) Application fo r a Search Warrant



                                        UNITED STATES DISTRICT COURT
                                                                          for the
                                                               District of Connecticut

                 In the Matter of the Search of
         (Briefly describe the property to be searched
                                                                            )
                                                                            )                            c~ ,;).t3 c \.,(' ·"''°
          or identify the person by name and address)                                     Case No. 3:19~ 11Q6 (SA~
                                                                            )
                  Gateway laptop computer                                   )
             S/N : LXWZG020041432371B1601                                   )
                                                                            )

                                              APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
prppertv to b<: ser;irched and Rive iJs locqtiqnJ:                                    .    .                                             .
 l:,atE!way laptop compmer ::;/N: LXWZG020041432371B1601, which 1s located at the FBl's New Haven, Connecticut,
 field office, as described in Attachment A, which is expressly incorporated herein.
located in the                                       District of            Connecticut                , there is now concealed (identify the
                                                                   - --
person or describe the property to be seized):                                                 SV
 Evidence, fruits and instrumentalities of a crime as described in tlm llftld\3\lll t.JMtl in Attachment B, which is expressly
 incorporated herein.

          The basis for the search under Fed. R. Crim. P. 41 ( c) is (check one or more):
                   r./ evidence of a crime;
                   r./ contraband, fruits of crime, or other items illegally possessed;
                   .rf property designed for use, intended for use, or used in committing a crime;
                   0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
             Code Section                                                                 Offense Description
        18 U.S.C. § 2339B                                                       Attempting to Provide Material Support and Resources to a
                                                                                Foreign Terrorist Organization (FTO)
          The application is based on these facts :



           r./   Continued on the attached sheet.
           0 Delayed notice of        days (give exact end ing date if more than 30 days: _ _ _ _ _ ) is requested
             under 18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

                                                                            ----~ hj:1,~/
                                                                                      ./        {
                                                                                                     ,!L1f~
                                                                                                     11p11ffc,;1nt 's signature

                                                                                                Samuel Wharton, Special Agent
                                                                                                     Printed name and title

Sworn to before me and signed in my presence.


Date:              :I 1J06/2Q19                                                           /s/ Sarah A. L. Merriam, USMJ
                                                                                                       Judge's signature

City and state : New Haven, Connecticut                                         _ ~        ~ ( i A. L. Merriam, U.S. Magistrate Judge
                                                                                                     Printed name and title
